Citation Nr: 1723352	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  His awards and decorations include two Bronze Stars and a Combat Medical Badge, among others. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran's initial claim was for entitlement to service connection for migraine headaches.  In several statements throughout the course of the appeal, including through his representative in an April 2012 statement, the Veteran raised the issue of service connection to include as secondary to his service-connected PTSD.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the issue more broadly.  

The Veteran requested a hearing before the Board in a January 2009 substantive appeal.  However, he withdrew that request in a January 2017 statement.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2017 statement, the Veteran withdrew the appeal for entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


ORDER

Entitlement to service connection for migraine headaches, to include as secondary to service-connected post-traumatic stress disorder (PTSD), is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


